

Exhibit 10.1
 
Execution Version

                                        



Boardwalk Pipeline Partners
Long-Term Incentive Plan




Phantom Unit Grant Agreement


Grantee: ______________________    
Grant Date:    __________________, 20____


1.
Grant of Phantom Units with DERs.

(a)
Effective as of the grant date set forth above (the “Grant Date”), Boardwalk
Pipeline Partners, LP, a Delaware limited partnership (the “Partnership”),
hereby grants to you ______Phantom Units under the Boardwalk Pipeline Partners
Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth in
this Phantom Unit Grant Agreement (this “Agreement”) and in the Plan.
Capitalized terms used in this Agreement but not defined herein shall have the
meanings assigned to them in the Plan, unless the context requires otherwise. TO
ACCEPT THIS AWARD, YOU MUST LOGIN TO CERIDIAN SELF-SERVICE AND MAKE A “TIME OF
PAYMENT” ELECTION IN ACCORDANCE WITH PARAGRAPH 4 ON OR BEFORE MARCH 6, 2015.

(b)
This grant includes a tandem DER grant with respect to each Phantom Unit granted
under this Agreement. The Partnership shall establish a DER bookkeeping account
(“DER Account”) for you with respect to each Phantom Unit granted hereunder that
shall be credited with an amount equal to all cash distributions, if any, paid
by the Partnership with respect to a common unit of the Partnership (“Common
Unit”) so long as such Phantom Unit is “outstanding” on the record date for the
applicable distribution.

2.
Vesting.

(a)
Subject to Paragraph 3 below, the Phantom Units will become vested in accordance
with the following schedule so long as you remain an Employee of the Partnership
or one of its Affiliates through each “Vesting Date” listed below:

Vesting Date
Percentage of Phantom Units
 Granted Under this Agreement
 that Become Vested
December 1, 2016
50%
December 1, 2017
50%




    

--------------------------------------------------------------------------------



(b)
Except as otherwise provided in Paragraph 3, if you incur a termination of
employment with the Partnership and its Affiliates that constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury regulations and
other applicable guidance issued thereunder (a “Termination of Employment”)
prior to December 1, 2017 (the “Final Vesting Date”), then the Phantom Units
that have not become vested as of the date of your Termination of Employment
shall automatically be forfeited in full without payment upon your Termination
of Employment.

(c)
Upon the vesting of a Phantom Unit, the amount credited to your tandem DER
Account with respect to such Phantom Unit shall also vest. If a Phantom Unit is
forfeited, the amount credited to your tandem DER Account with respect to such
Phantom Unit shall be forfeited at the same time.

3.
Events Occurring Prior to the Final Vesting Date.

(a)
Death or Disability. If you incur a Termination of Employment prior to the Final
Vesting Date due to your death or a disability that entitles you to benefits
under a long-term disability plan of the Partnership or an Affiliate
(“Disability”), a pro-rata percentage of the Phantom Units granted hereunder
will automatically become vested upon your Termination of Employment. Such
pro-rata percentage shall be equal to “A” divided by “B,” where “A” is the
number of days in the period beginning on the Grant Date and ending on the date
of your Termination of Employment, and “B” is the total number of days in the
period beginning on the Grant Date and ending on the Final Vesting Date (the
“Vesting Period”). The remaining percentage of your Phantom Units that do not
become vested as provided in the preceding sentence shall automatically be
cancelled unpaid on your Termination of Employment. Notwithstanding any deferral
election you make pursuant to Paragraph 4(b), as soon as reasonably practicable
(and, in all events, not later than 30 days) following your Termination of
Employment due to your death or Disability, subject to Paragraph 5, the
Partnership (or one of its Affiliates) shall pay to you (or, in the event of
your death, to your estate or the person or persons who acquire the Phantom
Units and tandem DERs granted hereunder by will or the laws of descent and
distribution or otherwise by reason of your death), with respect to each Phantom
Unit that becomes vested pursuant to this Paragraph 3(a), an amount of cash
equal to the sum of (i) the average closing price of a Common Unit on the New
York Stock Exchange (“NYSE”) for the last 30 trading days immediately preceding
your Termination of Employment, and (ii) the cumulative amount credited to your
DER Account maintained with respect to such vested Phantom Unit.

(b)
Retirement. If your Termination of Employment occurs one or more years after the
Grant Date and prior to the Final Vesting Date and is due to your Retirement,
then all of your Phantom Units that remain unvested will automatically become
vested upon your Termination of Employment, subject to your continued compliance
with the Noncompetition Restriction and the Non-solicitation Restriction set
forth below.




2



--------------------------------------------------------------------------------



Such Phantom Units (less the Retirement Tax Accelerated Phantom Units, as
defined below) will be paid to you at the time you originally elected in
accordance Paragraph 4 (i.e., the Regular Payment Dates if you elected “Payment
Option A” or the Deferred Payment Date if you elected “Payment Option B”) so
long as you have continuously complied with the Noncompetition Restriction and
Non-solicitation Restriction through the applicable payment date(s). However,
certain tax withholding obligations must be satisfied with respect to your
vested Phantom Units and tandem DERs on the later of the date that is (x) one
year after the Grant Date or (y) one year after you file a Retirement Notice (as
defined below). To satisfy these tax withholding obligations, a portion of your
vested Phantom Units (the “Retirement Tax Accelerated Phantom Units”) and tandem
DERs will be accelerated and withheld in accordance with Paragraph 5 one year
after you file a Retirement Notice. As used in this Paragraph 3(b):
(i)
“Noncompetition Restriction” means that, during the period beginning on the
Grant Date and ending on the Final Vesting Date (the “Award Period”), without
the written consent of the Committee, you will not, directly or indirectly
(other than on behalf of the Partnership or one or more of its Affiliates),
carry on or engage in the business of providing transportation, storage or
processing of natural gas or natural gas liquids or any other business in which
the Partnership or any of its Affiliates is engaged and with respect to which
you provide material services or for which you have material responsibility
during the final two years of your employment (the “Business”) within the
Restricted Area; accordingly, you acknowledge and agree that during the Award
Period and within the Restricted Area, you will not be employed or engaged by
(or otherwise provide services to) any business, entity or person that engages
in the Business (other than the Partnership or one or more of its Affiliates),
as doing so would constituting carrying on or engaging in the Business in
violation of the restrictions set forth in this Paragraph 3(b)(i);

(ii)
“Non-solicitation Restriction” means that during the Award Period, you will not,
directly or indirectly, for yourself or any other person or entity, request or
solicit in any manner, without the written consent of the Committee, any
employee of the Partnership or any of its Affiliates with whom you had regular
contact, or with whom you had a supervisory relationship (whether as a
supervisor or supervisee) during the course of your employment with the
Partnership or any of its Affiliates to terminate his or her employment with the
Partnership or any of its Affiliates;

(iii)
“Restricted Area” means: (A) the State of Texas; (B) the following parishes
within the State of Louisiana: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier,  Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, DeSoto, East Baton Rouge, East Carroll, East Feliciana,
Evangeline, Franklin, Grant, Iberia, Iberville,




3



--------------------------------------------------------------------------------



Jackson,  Jefferson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln,
Livingston, Madison, Morehouse, Natchitoches,  Orleans,  Ouachita,  Plaquemines,
Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles,
St. Helena, St. James, St. John, St. Landry, St. Martin, St. Mary, St. Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana, and Winn; and (C) any other
county in which you provide material services or for which you have material
responsibility during the final two years of employment with the Partnership or
any of its Affiliates; and
(iv)
“Retirement” means your Termination of Employment due to your resignation on or
after reaching age 55 and having completed five or more years of continuous
service with the Partnership and its Affiliates; provided, however, that such
resignation will constitute a Retirement only if, at least one year prior to
your desired retirement date, you file a written notice with the human resources
department of the Partnership that (x) indicates you intend to retire and (y)
specifies your intended retirement date (a “Retirement Notice”). For the
avoidance of doubt, if you incur a Termination of Employment after you file a
Retirement Notice but prior to the date that is one year after you file such
Retirement Notice, your Termination of Employment will not be considered a
Retirement for purposes of this Agreement.

The Committee or its delegate shall have the sole discretion to determine
whether your Termination of Employment is due to Retirement and whether you have
violated the Noncompetition Restriction or Non-solicitation Restriction, and its
determination on such matters shall be final and binding for all purposes.
You expressly acknowledge and agree that this Agreement creates an additional
incentive for you to help build the Partnership’s goodwill and that the Phantom
Units and DERs granted to you hereunder further align your interests with the
Partnership’s long-term business interests. You further acknowledge and agree
that the Noncompetition Restriction and Non-solicitation Restriction are
reasonable in all respects and reasonably related to the Partnership’s
legitimate business interests, including the protection of its (and its
Affiliates’) confidential information and goodwill. Although you and the
Partnership represent that the limitations as to time, geographic area, and
scope of activity contained in the Noncompetition Restriction and
Non-solicitation Restriction are reasonable and enforceable as written, if this
is judicially determined not to be the case, then you and the Partnership
specifically request that the limitations contained in this Agreement be
reformed to the extent necessary to make the Noncompetition Restriction and
Non-solicitation Restriction enforceable.
(c)
Change of Control. If a Change of Control occurs during the Vesting Period and
you incur a Qualified Termination on or after such Change of Control, then all
of




4



--------------------------------------------------------------------------------



the Phantom Units granted to you that have not previously become vested will
automatically become vested upon your Qualified Termination, but will be paid at
the time you originally elected in accordance Paragraph 4 (i.e., the Regular
Payment Dates if you elected “Payment Option A” or the Deferred Payment Date if
you elected “Payment Option B”). As used in this Paragraph 3(c), a “Qualified
Termination” means your Termination of Employment before the Final Vesting Date
either (i) by the Partnership or any of its Affiliates for any reason other than
due to (x) your material violation of the Partnership’s or one of its
Affiliate’s code of conduct policy, (y) your death or (z) your Disability or
(ii) by you as a result of a material diminution in your duties and
responsibilities in the aggregate following a Change of Control as compared to
your duties and responsibilities immediately before such Change of Control.
(d)
Other Terminations. If your Termination of Employment occurs prior to the Final
Vesting Date for any reason other than as provided in Paragraphs 3(a), (b) and
(c) above, then all Phantom Units granted to you that remain unvested as of the
date of your Termination of Employment shall automatically be forfeited on the
date of your Termination of Employment without payment, unless and to the extent
such forfeiture is waived by the Committee in its sole discretion.

4.
Payments. To accept the Phantom Units and tandem DERs granted under this
Agreement, you must login to https://sourceselfservice2.ceridian.com/bwp and
elect, within 30 days following the Grant Date, the time at which your vested
Phantom Units and tandem DERs, if any, shall be paid to you (i.e., Payment
Option A or Payment Option B, as described in Paragraphs 4(a) and 4(b) and
summarized in the chart below). Your time of payment election will be
irrevocable and cannot be changed once it is made.

Vesting Date
Payment Option A
Payment Option B
December 1, 2016
Vested Phantom Units and tandem DERs paid in December 2016
Vested Phantom Units and tandem DERs generally* deferred until December 2017
December 1, 2017
Vested Phantom Units and tandem DERs paid in December 2017
Vested Phantom Units and tandem DERs paid in December 2017

*As described in Paragraph 4(b), a portion of the vested Phantom Units and
tandem DERs will be accelerated and withheld to satisfy applicable tax
withholding obligations.


(a)
Payment Option A: If you elect “Payment Option A,” your vested Phantom Units
will be paid as they become vested (i.e., 50% will be paid in December 2016 and
50% will be paid in December 2017). In particular, on or as soon as reasonably
practicable (and, in all events, not later than 30 days) each Vesting Date
(the “Regular Payment Dates”), subject to Paragraph 5, the Partnership (or one
of its Affiliates) shall pay to you, with respect to each vested Phantom Unit,
an amount of cash equal to the sum of (i) the average closing price of a Common
Unit on the NYSE for the last 30 trading days immediately preceding the
applicable Regular Payment Date,




5



--------------------------------------------------------------------------------



and (ii) the cumulative amount credited to your DER Account maintained with
respect to such vested Phantom Unit.
(b)
Payment Option B: If you elect “Payment Option B,” except as otherwise provided
in Paragraph 3(a), your vested Phantom Units will be deferred and paid to you
within 30 days following the Final Vesting Date (the “Deferred Payment Date”).
In particular, as soon as reasonably practicable (and, in all events, not later
than 30 days) following the Deferred Payment Date, subject to Paragraph 5, the
Partnership (or one of its Affiliates) shall pay to you, with respect to each
vested Phantom Unit (other than the Payment Option B Tax Accelerated Phantom
Units, as defined below), an amount of cash equal to the sum of (x) the average
closing price of a Common Unit on the NYSE for the last 30 trading days
immediately preceding the Deferred Payment Date, and (y) the cumulative amount
credited to your DER Account maintained with respect to such vested Phantom
Unit. However, if you elect “Payment Option B,” certain tax withholding
obligations must still be satisfied with respect to your vested Phantom Units
and tandem DERs at the time they become vested. To satisfy these tax withholding
obligations, a portion of your vested Phantom Units (the “Payment Option B Tax
Accelerated Phantom Units”) and tandem DERs that you elect to defer will be
accelerated and withheld in accordance with Paragraph 5 at the time of vesting.
For the avoidance of doubt, if you incur a Termination of Employment due to your
death or Disability, any deferral election you make pursuant to this Paragraph
4(b) shall become null and void upon such Termination of Employment and any
Phantom Units and tandem DERs that become vested upon such Termination of
Employment will be paid in accordance with Paragraph 3(a).

5.
Withholding of Taxes. To the extent that the vesting or payment of a Phantom
Unit or its tandem DER granted hereunder results in the receipt of compensation
income or wages by you with respect to which the Partnership (or one of its
Affiliates) has a tax withholding obligation pursuant to applicable law, the
Partnership (or its Affiliate) shall withhold, or cause to be withheld, from
payments otherwise payable to you an amount equal to any tax or social security
required to be withheld by reason of such resulting compensation income or
wages, and to take such other action(s) as may be necessary in the opinion of
the Partnership (or its Affiliate) to satisfy such withholding obligation. You
acknowledge and agree that none of the Board, the Committee, the Partnership or
any of its Affiliates have made any representation or warranty as to the tax
consequences to you as a result of the vesting or payment of the Phantom Units
or tandem DERs granted hereunder. You represent that you are in no manner
relying on the Board, the Committee, the Partnership or any of its Affiliates or
any of their respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. You
represent that you have consulted with any tax consultants that you deem
advisable with respect to the Phantom Units and tandem DERs granted hereunder.




6



--------------------------------------------------------------------------------



6.
No Rights as a Common Unit Holder. Without limiting any provision of this
Agreement, neither you nor any person claiming under or through you shall have
any of the rights or privileges of a holder of Common Units (including, without
limitation, any voting rights) as a result of the grant of the Phantom Units or
tandem DERs hereunder.

7.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise) other than by will or the
laws of descent and distribution and such rights shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

8.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Partnership and any person lawfully claiming
under you.

9.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units and tandem DERs granted hereunder. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.
Amendments. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces your rights hereunder shall be effective
only if it is in writing and signed by both you and an authorized officer of the
general partner of the General Partner of the Partnership.

11.
Section 409A Compliance. The terms of this Agreement shall be construed as
necessary to comply with, or be exempt from, Section 409A of the Code and the
Treasury regulations and other applicable guidance issued thereunder
(collectively, “Section 409A”). If a payment hereunder would be subject to the
additional tax under Section 409A(a)(2)(B)(i) of the Code, then such payment
shall be delayed and paid in a lump sum (without interest) on the earlier of
(i) the first day that is more than six months after your Termination of
Employment or (ii) your death. For purposes of Section 409A, each payment
provided under this Agreement shall be treated as a separate payment.

12.
No Right to Employment. Nothing in the Plan, nor the grant of the Phantom Units
and tandem DERs pursuant to this Agreement, shall confer upon you the right to
continued employment by the Partnership or any of its Affiliates or affect in
any way the right of the Partnership or any of its Affiliates to terminate your
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, your employment by the Partnership and its
Affiliates shall be on an at-will basis, and your employment relationship may be
terminated at any time by either you or the Partnership or one of its Affiliates
for any reason or for no reason whatsoever, with or without cause or




7



--------------------------------------------------------------------------------



notice. Any question as to whether and when there has been a termination of your
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final and binding for
all purposes.
13.
Clawback. Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all Phantom Units and
tandem DERs granted hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

14.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

If you disagree with any of the terms of this Agreement or choose not to accept
the Phantom Units and tandem DERs granted hereunder, please contact Allison
McLean on or before the close of business on March 6, 2015. Otherwise, by making
a time of payment election through Ceridian in accordance with Paragraph 4, you
will be deemed to have (i) accepted the Phantom Units and tandem DERs granted
hereunder and (ii) expressly acknowledged and agreed to all of the applicable
terms and conditions set forth in this Agreement and in the Plan.
[Remainder of Page Intentionally Blank;
Signature Page Follows]
    



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by an authorized officer of
the general partner of the General Partner of the Partnership, effective for all
purposes as provided above.
BOARDWALK PIPELINE PARTNERS, LP
 
By: Boardwalk GP, LP, its general partner
 
By: Boardwalk GP, LLC, its general partner
 
By:  ________________________________



                    
                    








